third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp badecker postf-106285-08 uilc date date to associate area_counsel large mid-size business -------------------------- from marlene p oppenheim senior counsel branch corporate bruce a decker general attorney corporate subject ------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend parent parent consolidated_group sub sub ------------------------------------------------- ------------------------------------------ ---------------------------------- --------------------- sub --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- llc --------------------------------------------- postf-106285-08 sub sub sub state a state b state c date a date b date c date d date e date f date g date h date i date j date k year year year year a b ----------------------------------------------- --------------------------------------------- --------------------------- ---------- ---------- ------------ ------------------------- ---------------- -------------------------- -------------------------- -------------------------- -------------------------- ---------------------- --------------------- -------------------------- --------------------- ------------------------- ------- ------- ------- ------- --------------- ---- postf-106285-08 c d e f g h i j k l m n o p q r s t u v w x ------ ---- ---- ---- ------ ------ ------ ------ ----- ------ ----------------- ----------------- -------------- ------------------- ------------------- ------------------- ------------------- ------------- ------------- ------------- -------------- -------------- postf-106285-08 y z aa bb cc dd issue ----------------- ------------------- ------------------- ----------------- ---- -------------------- whether upon the liquidation of sub sub properly recognized a capital_loss of dollar_figurea from its sale of b of its sub stock to llc which had been deferred under sec_267 conclusion sub improperly recognized upon the liquidation of sub the capital_loss of dollar_figurea from its sale of b of its sub stock to llc this loss should continue to be deferred under sec_267 and the regulations thereunder facts pre-transaction organizational structure parent is the common parent of a group of financial services corporations that files a consolidated_income_tax_return the parent consolidated_group or the taxpayer parent directly owns all of the stock of sub and sub sub owns c and parent owns d of the common_stock of sub a state a corporation sub is a holding_company that is not directly engaged in any business sub also indirectly owned the stock of llc a state b limited_liability_company that was originally treated as a corporation for federal_income_tax purposes prior to date a sub owned e and sub owned f of common_stock of sub sub had two classes of non-voting preferred_stock outstanding class a sub owned g and individuals owned h class b sub owned c and sub owned d sub 4’s assets consisted of state c lease participations owned through an llc that was disregarded for federal_income_tax purposes and a state c loan participation that sub owned directly parent sub sub sub llc and sub were members of the parent consolidated_group at the outset of the transaction described below postf-106285-08 prior to date a sub owned c of the common_stock of sub sub had been a real_estate_investment_trust reit since year the remaining d of sub was owned by parent sub had four classes of preferred_stock outstanding class a i owned by sub j owned by individuals class b non-voting k owned by sub class c non-voting k owned by public shareholders class d voting k owned by sub in year the taxpayer received instructions on a federal_income_tax savings transaction that was to be undertaken for the purported business_purpose of state tax savings as an initial step the taxpayer was to transfer built-in_loss bil assets to one reit and transfer built-in_gain big assets to another by date b sub had a bil in its sub stock and a big in its sub stock at such time sub was already a reit and sub was to be converted to a reit as part of the plan immediately prior to and in connection with sub 4’s conversion into a reit sub transferred l of its bil sub common_stock to sub in an sec_351 transaction after the contribution sub 3’s basis in its sub stock reflected its basis in the contributed sub stock under sec_358 initially sub 4’s basis in the contributed sub stock was the same as it was in the hands of sub prior to the sec_351 transfer under sec_362 as sec_362 was not applicable at the time of this sec_351 transaction sub 3’s bil in the sub stock could be duplicated on date b sub converted into a reit the parent consolidated_group elected deemed sale treatment under sec_1_337_d_-7t with respect to sub 4’s conversion a corporation electing deemed sale treatment recognizes gain_or_loss as if it sold the converted property to an unrelated party at fair_market_value on the deemed sale date generally such an election would result in the assets’ basis being equal to their value however a taxpayer cannot apply deemed sale treatment if its application would result in the recognition of a net_loss for this purpose net_loss is the excess of aggregate losses over aggregate gains including items of income without regard to character the sec_337 deemed sale regulations contain an anti-stuffing_rule which requires a c_corporation to disregard converted property in computing its recognition of gain_or_loss if sec_1_337_d_-7 states that if property owned by a c_corporation becomes the property of a reit the converted property in a conversion_transaction then sec_1374 treatment will apply unless the corporation elects deemed sale treatment as provided in paragraph c of this section in the case of a net_loss sec_1374 treatment would be inapplicable as well postf-106285-08 i the converted property was acquired by the c_corporation in an sec_351 transaction ii such converted property had an adjusted_basis immediately after its acquisition in excess of its fmv and iii the acquisition of such converted property by the c_corporation was part of a plan a principal purpose of which was to reduce gain recognized by the c_corporation in connection with the conversion the sec_337 anti-stuffing_rule applies the principles of sec_336 losses disallowed under sec_336 represent a permanent loss as there is no basis_adjustment offset to subsequent gain or other deferral of loss disallowance sec_336 provides that any bil property acquired within the year period prior to the date of the conversion except as otherwise provided be treated as acquired as part of a plan to recognize a loss the conference_report accompanying the enactment of sec_336 indicates that thi sec_2 year presumption will not apply if there is a clear and substantial relationship between the contributed_property and the conduct of the corporation' s current or future business or a meaningful relationship between the contribution of the assets of a trade_or_business or a line_of_business and the utilization of the corporate form to conduct the business see h_r conf_rep no pt ii pincite the taxpayer reported that the conversion of sub generally resulted in recognition of the built-in_gain and loss inherent in the assets of sub as follows dollar_figurem loss on the l of the sub common_stock owned by sub dollar_figuren gain on state c lease participations isolated in an llc owned by sub and dollar_figureo gain on state c loan participations owned by sub the taxpayer claimed that sub converted to a reit because the taxpayer needed an entity other than sub to qualify for reit status the taxpayer states that sub had been selling participation interests in mortgages and contributing multi-state loans to sub for state tax reasons and it was concerned that continuing to do so could jeopardize sub 5’s reit status the taxpayer rebuts the sec_336 year presumption in stating that the purpose of contributing sub reit stock to sub was to help qualify sub as a reit we express no opinion on the sub transfer of l of its bil sub common_stock to sub in the sec_351 transaction the conversion of sub into a reit and the effect of the deemed sale treatment under sec_1_337_d_-7t with respect to such conversion formation of sub on date c sub formed sub a state b corporation sub was a member of the parent consolidated_group from its formation until sub sold b of its sub stock to postf-106285-08 llc as described below pursuant to an sec_351 transfer sub contributed the following assets to sub all of its remaining common and preferred sub stock basis of dollar_figurep all of its common and preferred sub stock basis of dollar_figureq and a receivable from sub with basis of dollar_figurer no payments of principal or interest were ever made on the note from sub1 as noted above sub had a bil in its remaining sub stock at the time of this contribution in prior steps sub had eliminated most or all of the big in its sub stock thus after the sec_351 transaction sub owned k of the stock of sub and such stock had a bil sub had no business activity other than holding the three assets identified above the taxpayer states that sub had been created due to a year change in state a law that made reit dividends taxable in state a sub a state a corporation now held its reit interests through sub a state b corporation instead of holding them directly the taxpayer claims the restructuring was undertaken for the purpose of savings of state tax sub and sub 5’s payment of reit dividends to sub on date e and date f sub and sub declared distributions on their common_stock and on sub 5’s class b preferred_stock to shareholders of record on date d these distributions were paid on date g in general in order to maintain reit status sub and sub are required to distribute at least e of their taxable_income each taxable_year under sec_857 the taxpayer indicated that it has been the historical practice of sub and sub to satisfy the sec_857 distribution requirement by distributing k of their taxable_income and in some years to distribute an amount in excess of that year’s taxable_income if excess cash was generated in the particular year in addition the taxpayer indicated that distributions paid in prior years of dollar_figuret exceeded the combined dollar_figureu sec_857 distribution requirement for that period by dollar_figurev sub paid a dividend of approximately dollar_figurew and sub paid a dividend of dollar_figurex in year as part of their year distribution requirement these were actual distributions that exceeded the year annual sec_857 distribution requirement to the extent of the excess the distributions were used to reduce or satisfy the sec_857 distribution requirement for the year taxable_year accordingly sub took into account dividend income from sub and sub of dollar_figurey for its taxable_year ended date h per sec_1_1502-76 the taxpayer took into account sub 6’s dollar_figurey of dividend income on its federal_income_tax return for its taxable_year ending date i sub increased its basis in sub by the amount of sub 6’s dollar_figurey taxable_income from its date d basis of dollar_figures to dollar_figurez per sec_1_1502-32 sub the taxpayer claims that sub 3’s basis in its sub stock was dollar_figures as of date d postf-106285-08 was not required to adjust its basis in sub or sub upon their payment of dollar_figurey accordingly sub 6’s potential loss on the sale of its reit stock increased by dollar_figurey conversion of llc to reit status on date j llc elected to be treated as a reit for federal and state_income_tax purposes llc elected that its reit status be retroactively effective for its year taxable_year per sec_1_856-2 and sec_301_7701-3 sub 3’s sale of b of sub stock to llc on date k sub sold b of its sub common_stock to llc in exchange for llc nonqualified_preferred_stock as stated above sub 6’s assets consisted of its interest in sub its direct and indirect interests in sub and a receivable sub 3’s bil in its sub stock reflect the bil sub had once held in its sub stock sub 3’s adjusted_basis in the b of its sub stock that it sold to llc was dollar_figureaa accordingly sub realized a capital_loss of dollar_figurea from its sale of b of its sub stock to llc however sub 3’s loss from its sale of b of its sub stock to llc was deferred under sec_267 because sub and llc remained members of a controlled_group under sec_267 accordingly sub 3’s intercompany loss of dollar_figurea was deferred under sec_267 liquidation of sub on date h sub was liquidated into sub and llc llc received rights to b of the note receivable and b of sub 6’s reit stock the taxpayer takes the position that as a result of the sec_331 liquidation sub recognized its deferred dollar_figurea loss from its sale of b of its sub stock to llc sub reported a capital_loss of dollar_figurebb on the transfer of its cc of sub to sub in the liquidation transaction sub 3’s reported adjusted_basis in the cc of the sub stock was dollar_figuredd because llc became a reit and was no longer a member of the consolidated_group its sub stock was not aggregated with sub 3’s sub stock under sec_1_1502-34 for purposes of applying sec_332 accordingly the taxpayer contends that the liquidation qualifies as a taxable_exchange under sec_331 the taxpayer’s purported business_purpose of its sale of b of the sub stock to llc and the liquidation of sub was to move cash from the note receivable and future reit earnings from sub to llc so llc could use the funds to purchase more assets and pay off some of its debt to sub the taxpayer states that sub had sold participation interests in its home equity loans to llc in exchange for a note the participation interests were qualifying reit assets postf-106285-08 as mentioned above the taxpayer purported to create sub a state b corporation as a means of saving state taxes the taxpayer stated that it needed to create a state b corporation because sub the original sub reit shareholder was a state a corporation and a year change in state a law made reit dividends taxable in state a the taxpayer states that its purported business_purpose for subsequently liquidating sub was that sub was no longer necessary when sub was re-domiciled from state a to state b in year law and analysis sub may not recognize upon liquidation of sub the capital_loss of dollar_figurea from its sale of b of its sub stock to llc this loss should continue to be deferred under sec_267 and the regulations thereunder sec_267 generally defers losses from the sale_or_exchange of property between members of the same controlled_group until the property is transferred outside the controlled_group and there would be recognition of the loss under consolidated_return principles sub and llc are members of the same controlled_group pursuant to sec_267 and therefore the dollar_figurea capital_loss on sub 3’s sale of its b of sub should be deferred until sub and llc are no longer in the controlled_group the regulations under sec_267 promote the purpose of preventing members of a controlled_group from taking into account a loss or deduction solely as a result of a transfer of property between a selling member s and a buying member b sec_1_267_f_-1 under sec_1_267_f_-1 sub 3’s loss from the sale of sub is taken into account under the timing principles of sec_1_1502-13 treating such a sale as an intercompany_transaction for this purpose the matching and acceleration rules of sec_1_1502-13 and d apply with the adjustments in sec_1 f - b and c to reflect that sec_1_1502-13 applies on a controlled_group basis and affects only the timing of a loss or deduction and not its attributes sec_1_267_f_-1 although sec_1_267_f_-1 generally provides that sub 3’s loss is deferred until it is taken into account under the timing principles of the matching and acceleration rules of sec_1_1502-13 and d to the extent sub 3’s loss would be redetermined to be a noncapital nondeductible amount under the principles of sec_1_1502-13 sub 3’s loss continues to be deferred and is not taken into account until sub and llc are no longer in a controlled_group relationship sec_1_267_f_-1 the preamble to the final regulations under sec_267 elaborates that although the attribute redetermination provisions of sec_1_1502-13 generally do not apply under sec_267 to the extent that sec_1_1502-13 treats s’s loss as a noncapital nondeductible amount s’s loss must be deferred until s and b are no longer postf-106285-08 in a controlled_group relationship rather than taken into account as a result of nonapplication of the attribute redetermination rules the into incorporated loss would have been technical changes have been several final regulations under sec_267 for example the regulations clarify that to the extent s's treated as a noncapital nondeductible amount under the attribute rules of the regulations under sec_1_1502-13 the loss is deferred under sec_267 until s and b are no longer in a controlled_group relationship with each other sec_267 is intended to prevent a taxpayer from taking a loss into account from the sale_or_exchange of property when the property continues to be held by a member of the same controlled_group under sec_1_1502-13 s's loss might be taken into account but redetermined to be noncapital or nondeductible permanently preventing the loss from being taken into account it could be argued that this is the result of the attribute provisions of sec_1_1502-13 which do not apply under sec_267 not a result of the timing provisions of sec_1_1502-13 and thus a controlled_group member could take its loss into account the change made in the final regulations assures that the purpose of sec_267 is not defeated as a result of the non- application of the attribute redetermination rules of sec_1_1502-13 for purposes of sec_267 see t d 1995_2_cb_147 in order for sec_1_267_f_-1 to apply to the transaction the following requirements must be satisfied s’s loss must not be redetermined because of sec_1_267_f_-1 providing that attributes are not affected unless the sale is also an intercompany_transaction and sec_1_267_f_-1 dealing with subsequent transfers by b to nonmembers that are related to any member of the controlled_group must not apply sub 3’s sale of sub stock to llc is not an intercompany_transaction because llc and sub were not members of the same consolidated_group therefore the transaction is generally not subject_to attribute redetermination under sec_1_1502-13 in addition sec_1_267_f_-1 does not apply because the sub stock was not transferred by llc to nonmembers of the controlled_group that were related to any member of the controlled_group therefore if sub 3’s loss would have been redetermined to be a noncapital nondeductible amount under the principles of sec_1_1502-13 if it were between members of a consolidated_group any loss recognized on the sale of the sub stock is further deferred even after the liquidation of sub until the parties to the sale of the sub stock ie sub and llc are no longer in a controlled_group relationship deferral of sub 3’s loss in this case appropriately postf-106285-08 satisfies the purposes of the sec_267 regulations considering sub and sub continue to be held by sub and llc we express no opinion about the taxpayer’s purported business purposes or any other issues raised by the facts of this transaction case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _marlene p oppenheim______ marlene p oppenheim senior counsel branch corporate
